Citation Nr: 0302431	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  94-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty for training from May 1960 
to October 1960 and on active duty from October 1961 to 
August 1962 and from October 1990 to May 1991 (including 
service in the Persian Gulf).  Additionally, the veteran has 
had 29 years of unverified Army reserves duty.

This appeal arises from a January 1994 rating action of the 
Columbia, South Carolina, regional office (RO).  In that 
decision, the RO denied service connection for diabetes 
mellitus and for hypertension.

The Board remanded the case in May 1998, December 1998, and 
February 2000 for further development.  


FINDINGS OF FACT

1.  The veteran's diabetes was not incurred in or aggravated 
by service.

2.  The veteran's hypertension was not incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by active duty 
or active duty for training, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5100, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Hypertension was not incurred in or aggravated by active 
duty or active duty for training, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In March 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




Background

An entrance examination in March 1960, a separation 
examination in October 1960, a separation examination in June 
1962, and an army reserve enlistment examination in March 
1972 were negative for any complaints, findings or treatment 
for diabetes or hypertension.

A VA medical certificate and history form dated in October 
1972 noted that the veteran had an abnormal glucose tolerance 
test and had a history of diabetes.  

The veteran underwent a physical for a U.S. government 
civilian position in June 1984.  His heart was noted to be 
clinically within normal limits and his blood pressure was 
126/90.  He was told to monitor his blood pressure.  
Employment physical examination dated in October 1985 was 
normal.  Employment physical examination in October 1987 
noted that the veteran's blood pressure was 149/95 and he was 
again told to monitor his blood pressure.  On employment 
physical examination in October 1988 the veteran's blood 
pressure was 140/90 and he was advised to continue monitoring 
his blood pressure.  

A medical entry in September 1989 noted that the veteran felt 
dizzy and weak.  He also stated that he was out of blood 
pressure medicine.  In November 1989, a non-specific T-wave 
abnormality was noted on electrocardiogram (EKG).  

An army reserve examination in April 1990 noted that the 
veteran was taking medication for Type II diabetes and 
hypertension.  The veteran was noted to be overweight by 
chart but had a body fat percentage of 18.14.

Examination in October 1990 for entrance into active duty 
noted that the veteran had hypertension and adult onset 
diabetes mellitus, and was taking medication for the 
conditions.  A medical entry in November 1990 noted that a 
repeat fasting blood sugar test was 150, and that the veteran 
needed a diet and weight loss.  He was noted to be fit for 
deployment.  Discharge examination in April 1991 noted that a 
heart examination was normal.  

A VA medical certificate dated in June 1991 provided a 
diagnosis of questionable adult onset diabetes mellitus well 
controlled with medication.  

The veteran was hospitalized for non-cardiac chest pain in 
July 1992.  It was noted that the veteran had insulin-
dependent diabetes mellitus and his blood pressure in May 
1992 was 102/70.

A VA hypertension examination was conducted in August 1992.  
The veteran reported that his first known symptoms of 
hypertension, headaches and dizziness, occurred while 
stationed in the Persian Gulf in 1990.  The diagnosis was 
hypertension marginally controlled.  

A VA diabetes mellitus examination was conducted in August 
1992.  The veteran stated that he was diagnosed with diabetes 
mellitus in 1991.  He denied any associated ketoacidosis, 
hyperglycemic reactions, pruritus, vascular deficiencies, or 
visual symptoms.  The diagnosis was diabetes mellitus Type 
II.  

The veteran was afforded a VA Persian Gulf examination in 
October 1993.  Insulin-dependent diabetes mellitus of 2 years 
duration and hypertension of 2 years duration was noted.  In 
October 1993, the veteran underwent an employment physical.  
The veteran stated that he had hypertension of 5 years' 
duration which was controlled with medication.  He also noted 
he had insulin-dependent diabetes mellitus of one year's 
duration.  

In a letter dated in September 1994, a private physician, 
Dennis J. Fisher, M.D., stated that the veteran first had 
type II diabetes noted in 1989 and required insulin in March 
1992.  He also noted that the veteran had long-term 
hypertension and his first blood pressure readings were 
documented in 1988.  He was started on anti-hypertension 
medication in 1989.  At the present time the physician stated 
that the veteran's diabetes and hypertension were in fairly 
good control.  The physician also stated that the veteran's 
diabetes was well controlled with diet in 1991.  

A VA general medical examination was conducted in May 1995.  
The veteran complained of numbness involving both legs, and 
back pain with radiation down his left leg, since leaving the 
Persian Gulf.  The pertinent diagnosis was probable 
peripheral neuropathy secondary to diabetes since 1987.  

In September 1995, the veteran was diagnosed with angina 
pectoris and coronary artery disease.  In 1996, the veteran 
underwent angioplasty due to coronary artery disease.  

In statements and testimony, the veteran and his wife noted 
that the veteran's diabetes and hypertension were well 
controlled with diet and exercise prior to his last period of 
active duty in October 1990 but that the veteran required a 
great deal of medication for the conditions during service 
and within one year of discharge.  They maintain service 
connection is therefore warranted as the conditions were 
aggravated by service.  

Legal Analysis

Service connection is appropriate for disabilities resulting 
from personal injury suffered or disease contracted on active 
duty, or from aggravating a pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. § 3.303.  If 
diabetes mellitus or hypertension is not diagnosed during 
service, but is present or aggravated to a compensable degree 
within one year following separation from service, service 
connection is warranted.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309.  

The term, active military service, includes active duty, a 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty or from an acute 
myocardial infarction, cardiac arrest or cerebrovascular 
accident that occurred during such training.  See 38 U.S.C.A. 
§ 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6(a) (2002).

As an initial matter, the Board notes that no medical records 
are on file which show that the veteran was initially 
diagnosed with diabetes or hypertension either during 
service, to include any period of ACDUTRA or INACDUTRA, or 
within the first post-service year.  The Board acknowledges 
that the veteran and his wife testified that his conditions 
were under control with diet and exercise prior to his last 
period of active duty.  The veteran's entrance examination in 
October 1990 noted that he was taking medication for both 
conditions, he was not treated for either condition during 
this period of service and there is no medical record of any 
increase in severity of the two conditions during service.  
The veteran and his wife, being lay witnesses, have no 
competence to give a medical opinion regarding the etiology 
or aggravation of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board notes that the RO has made repeated attempts to 
obtain additional service medical records from the National 
Personnel Records Center, the Army Reserve Command Center, 
and the VA's Records Management Center, which did not reveal 
additional records.  In addition, the RO attempted to obtain 
exact dates of any period of ACDUTRA or INACDUTRA, from the 
information provided by the veteran, but did not obtain 
verification of any such period after the 1960's.  As 
previously stated, there is no competent medical evidence 
that the veteran was actually treated for diabetes or 
hypertension during active service, to include any period of 
ACDUTRA.  There is also no indication that the veteran was 
diagnosed or treated with diabetes or hypertension during an 
inactive duty for training period and, in any event, such 
duty is not active service when, as here, the disability in 
question is not a "covered disease" and is not a disability 
due to injury.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Where the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt rule is inapplicable.  38 
U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 




ORDER

Service connection for diabetes is denied.  

Service connection for hypertension is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

